Citation Nr: 0740954	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for a knee disability.

4.  Entitlement to service connection for residuals of Douft 
node removal.

5.  Entitlement to service connection for a latex allergy. 

6.  Entitlement to service connection for endometriosis and 
resulting bilateral salpingectomy/oophorectomy.

7.  Entitlement to a compensable disability rating for 
headaches. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to May 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

Although the veteran requested a Board hearing in her 
December 2004 substantive appeal (VA Form 9), she 
specifically withdrew this request in an October 2006 letter, 
signed by her.  There are no other outstanding hearing 
requests of record.

Although the RO listed the issue of entitlement to service 
connection for endometriosis and bilateral 
salpingectomy/oophorectomy as separate issues, the Board has 
addressed them here as a single issue.  In essence, the 
veteran is seeking service connection for residuals of 
endometriosis, as she contends that a post-service 
salpingectomy/oophorectomy was performed because of 
endometriosis, which had its onset in service.  

The issues of entitlement to a compensable initial disability 
rating for headaches and entitlement to service connection 
for endometriosis and resulting bilateral 
salpingectomy/oophorectomy are addressed in the REMAND that 
follows the order section of this decision.

FINDINGS OF FACT

1.  The veteran does not have a current lumbar spine 
disability.

2.  The veteran does not have a current ankle disability.

3.  The veteran does not have a current knee disability.

4.  The veteran does not have any current residuals of Douft 
node removal.

5.  The veteran does not have a current latex allergy.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  An ankle disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  A knee disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Residuals of Douft node removal were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  A latex allergy was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lumbar spine 
disability, an ankle disability, a knee disability, residuals 
of Douft node removal, and a latex allergy.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2004, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and request her to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
her behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that she should submit any 
pertinent evidence in her possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a lumbar spine disability, an 
ankle disability, a knee disability, residuals of Douft node 
removal, or a latex allergy.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  The Board 
is unaware of the existence of any additional pertinent 
evidence.  While the veteran has not been afforded VA 
examinations with respect to her service connection claims, 
the Board finds that under the circumstances of this case, no 
such examination is required because the medical evidence of 
record is sufficient to decide the claims an there is no 
reasonable possibility that an examination would result in 
evidence to substantiate any of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records do not show any treatment or 
complaints with respect to the veteran's lumbar spine, 
ankles, knees, or a latex allergy.  The veteran is shown to 
have undergone surgical removal of a cyst from the left 
axilla; however, there is no notation of any chronic 
residuals of that procedure.  The report of examination for 
discharge from active duty in June 1994 shows that the 
veteran's back, lower and upper extremities, and skin were 
found to be normal on clinical evaluation.  

The post-service medical evidence of record fails to show 
that the veteran has been found to have a disability of the 
lumbar spine, ankles, or left axilla.  The evidence also 
fails to confirm a current latex allergy.  Although the 
veteran has repeatedly reported to health care providers that 
she has a latex allergy, there is no diagnosis of record that 
is based on clinical testing or anything other than the 
veteran's assertions.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

In an October 1999 evaluation, the veteran's symptoms were 
attributed to anxiety, and there was an assessment of no 
evidence of allergic reaction.  The veteran was tested and 
evaluated extensively for allergic reactions in December 
1999.  The results were positive only for histamine reaction 
and dogs.  Although the examiner appears to have accepted the 
veteran's assertions with respect to having a latex allergy, 
the diagnosis for latex allergy was by history only.  A 
diagnosis by history only is not diagnosis of a current 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board also notes with respect to a latex allergy that the 
veteran now asserts that she first experienced an allergic 
reaction when exposed to latex at a fast food restaurant 
while on active duty.  However, no such claim was recorded at 
discharge, and medical records dated in April 1995 and 
September 1995, just prior to discharge, and just after 
discharge, both show notation of no known allergies.  To the 
extent that the veteran's recent account differs from her 
account at the time of discharge, the Board places greater 
weight of probative value on the contemporaneous medical 
records than it does on the veteran's more recent 
recollections.

With respect to the knees, a July 1995 treatment record shows 
that the veteran was treated in the emergency room for a left 
knee injury when her leg buckled while walking.  A September 
1995 note shows a diagnosis of patellar subluxation.  A July 
1995 record notes a history of recurrent patellar dislocation 
as a child.  While the RO addressed this claim as a pre-
existing injury, the Board simply notes that there is no 
evidence of treatment of any kind for the knees during 
service; and the post-service evidence clearly shows that the 
veteran injured her knee in July 1995, two months after she 
was discharged.  Further, this evidence is now more than 
twelve years old and there is no evidence of current 
treatment or diagnosis of a current disability with respect 
to either knee.  

In essence, the evidence supporting a current disability of 
the ankles, knees, back, and left axilla is limited to the 
veteran's own statements.  Moreover, while there is medical 
evidence nominally supporting a latex allergy, it is deemed 
to be no more than a recitation of the veteran's statements.  
The veteran is certainly competent to describe her symptoms, 
such as her reactions when exposed to latex, or aches and 
pains she may experience in her joints.  However, she is not 
competent to provide a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
these claims, and service connection for a latex allergy, and 
disabilities of the back, knees, ankles, and residuals of 
Douft node removal is not in order.




ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for an ankle disability is 
denied.

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for residuals of Douft node 
removal is denied.

Entitlement to service connection for a latex allergy is 
denied. 


REMAND

Entitlement to a compensable disability rating for headaches

Entitlement to service connection for endometriosis and 
resulting bilateral salpingectomy/oophorectomy

The veteran's representative contends that the veteran's 
service-connected headaches have worsened since the 
assignment of the current noncompensable rating in June 2004.  
The Board also notes a VA examination has never been 
conducted to evaluate the veteran's headaches.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

With respect to the claim of entitlement to service 
connection for endometriosis and resulting bilateral 
salpingectomy/oophorectomy, service medical records show that 
the veteran was treated on multiple occasions for complaints 
of abdominal pain and other symptoms in relation to two 
pregnancies during the veteran's military service.  Those 
records also show that the veteran had a child by cesarian 
section in October 1990, while on active duty.  Post-service 
evidence shows that the veteran underwent a bilateral 
salpingo-oophorectomy in May 2000 due to endometriosis 
inherent to both ovaries and involving the right ovary.  

An examination or opinion is necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, the veteran clearly sustained an injury in 
service in the form of a surgical procedure involving the 
uterus and surrounding tissues.  The veteran subsequently 
developed endometriosis, which may be related to the in-
service procedure.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
headaches and/or endometriosis with 
bilateral salpingectomy/oophorectomy or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her service-
connected headaches.  The claims folder 
must be made available to and reviewed by 
the examiner.

Any indicated studies should be performed.  
The examiner should discuss whether the 
veteran's headaches have resulted in 
prostrating attacks, and if so, the 
examiner should describe the frequency of 
such attacks.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  Then, a medical opinion should be 
obtained from a qualified physician, based 
upon a review of the medical evidence of 
record.  The reviewing physician is asked 
to provide an opinion as to whether there 
is a 50 percent or better probability that 
the post-service endometriosis with 
resultant bilateral 
salpingectomy/oophorectomy is 
etiologically related to the veteran's 
military service, to include the cesarian 
section performed therein.  

The claims folder must be made available 
to the reviewing physician.

An examination of the veteran should only 
be performed if deemed necessary by the 
reviewing physician.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


